DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

 Response to Amendment
Applicant's amendment to the claims filed on 07/13/2022 has been acknowledged and entered. Non-final office action on the merits is as follows: 


	Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
(i) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the applicant continues to argue that neither reference teaches the limitation setting forth that the nanowire has a higher bandgap adjacent to the field plate portion which is located radially farther from the nanowire than the gate portion of the wrap-around gate. However, the examiner once again would like to emphasize that the rejection is based on the combination of references and not the teachings of a single reference. Specifically, as stated below and in the final rejection mailed on 04/13/2022 Vielemeyer clearly teaches a wrap-around gate with a field plate portion located near the drain being radially farther from the nanowire than the gate portion (located near the source) and Oxland teaches the bandgap of the nanowire being larger closer to the drain. Based on the combination of these teachings one of ordinary skill in the art would find it obvious to include the field plate at a level of the nanowire where the bandgap is largest (adjacent to the drain) because this would reduce gate-induced leakage current in the device – a problem both the applicant and the prior art were trying to solve –. Simply put Vielemeyer teaches that it is desirable to locate a field plate adjacent to a drain side of the nanowire and Oxland teaches it is desirable to have a higher bandgap adjacent to the to a drain side of the nanowire and therefore the combination would lead one of ordinary skill to find it obvious and desirable to have a device where the field plate is located adjacent to the (drain side) portion of the nanowire with a larger band gap to improve device performance by suppressing leakage current. Lastly, since both Vielemeyer and Oxland both teach that the drain contact may be either the top or bottom contacts, the newest limitation as amended is clearly taught as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vielemeyer (U.S. Patent Pub. No. 2017/0092777) in view of Oxland (U.S. Patent Pub. No. 2016/0149001).
Regarding Claim 1, Vielemeyer in Fig. 4-6, 34-35 and 37-38 teaches a vertical metal oxide semiconductor field effect transistor (MOSFET) comprising: a nanowire (1) forming a charge transport channel between a top contact (D13) and a bottom contact (S11); and a wrap-around gate (8/17) enclosing the nanowire circumference, the wrap-around gate having an extension spanning over a portion of the nanowire in a longitudinal direction of the nanowire, wherein the wrap-around gate comprises a gate portion (8) and a field plate portion (17) for controlling a charge transport in the charge transport channel, and wherein the field plate portion is arranged at a first radial distance from the center of the nanowire and the gate portion is arranged at a second radial distance from the center of the nanowire; wherein the first radial distance is larger than the second radial distance, and wherein the field plate portion is adjacent to the top contact (¶’s 0071-0076, 0105-0111 and 0117-0124). In particular, just like the applicant’s disclosure, Vielemeyer teaches that that wrap-around gate comprising the field plate portion and the gate portion may be one single element (see Fig. 37) or may be two separated portions (see Fig. 4-6, 34-35 and 38).
While, Vielemeyer teaches that the nanowire has a dopant concentration that varies along the longitudinal direction of the nanowire, Vielemeyer fails to specifically teach wherein a material composition of the nanowire varies gradually along the longitudinal direction of the nanowire such that a bandgap of the nanowire is larger adjacent to the field plate portion than adjacent to the gate portion. 
Oxland teaches a similar device comprising a nanowire forming a charge transport channel between a top contact and a bottom contact, wherein the material composition of the nanowire along the longitudinal direction of the nanowire is varied gradually such that a bandgap of the nanowire is larger adjacent to the drain side contact than adjacent to the source side contact similar to the disclosed invention (Fig. 1-6; ¶’s 0028-0039).
In view of the teachings of Oxland, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Vielemeyer to include that a material composition of the nanowire varies gradually along the longitudinal direction of the nanowire such that a bandgap of the nanowire is larger adjacent to the field plate portion than adjacent to the gate portion because this will allow for the bandgaps of the areas of the nanowire adjacent to the source, drain, gate and/or field plate to be adjusted to achieve desired results such as reducing gate-induced drain leakage as mentioned by Oxland. Furthermore, it is often desirable to have a bandgap that is lower adjacent to the gate electrode and more specifically closer to the source side of the gate electrode as compared to the drain side of the gate electrode of a transistor device such that gate-induced drain leakage can be reduced. Lastly, as the field plate of Vielemeyer is formed closer to the drain side of the transistor this would be an obvious modification to improve device performance.
Regarding Claim 3 and 4, as in the combination above, Oxland also teaches that the material composition of the nanowire along the longitudinal direction of the nanowire may change gradually (Fig. 2, ¶ 0029) or may be segmented (Fig. 2, see dashed lines 46; ¶ 0029). In view of the teachings of Oxland, it would be obvious that nanowire may be graded or may be segmented because this can easily be done as disclosed by Oxland by a gradually changing flow rates or abruptly changing flow rates of different precursors when forming and doing so would allow a gradual change or an abrupt change in bandgap depending on what is preferred. 
Regarding Claim 6, Vielemeyer teaches a nanowire comprising a III-V material such as GaN but fails to specifically teach that the material composition of the nanowire comprises InGaAs. 
Oxland further teaches that the nanowire wire can comprises a III-V material such as InGaAs (¶ 0019-0020 and 0026-0027). 
In view of the teachings of Oxland, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Vielemeyer to include that the material composition of the nanowire comprises InGaAs because this is a well-known III-V material in the art to be used to form channel regions of transistor devices and furthermore form nanowire transistors as the composition can easily be varied by adjusting the indium content to alter bandgaps as shown by Oxland.

Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vielemeyer as modified by Oxland above, and further in view of Berg et al. (Self-Aligned, gate-last process for vertical InAs nanowire MOSFETs on Si, IEEE International Electron Devices Meeting (IEDM), 2015, pp. 31.2.1-31.2.4, doi: 10.1109/IEDM.2015.7409806, from hereinafter “Berg”). 
Regarding Claim 7, Vielemeyer teaches that the wrap-around gate comprises a dielectric (6/7; ¶ 0064) but fails to specifically teach that the dielectric is a high-k dielectric.
Berg in Fig. 1 teaches a similar device comprising a nanowire forming a charge transport channel and a wrap-around gate enclosing the nanowire wherein the wrap-around gate comprises a high-k dielectric (Page 31.2.2). 
In view of the teachings of Berg, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Vielemeyer to include that the dielectric is a high-k dielectric because high-k dielectric layers are well-known in the art to be used to form gate dielectric layers as they can be made to have a smaller thickness than their low-k counterparts which is beneficial as devices a further miniaturized. 
Regarding Claim 8, Vielemeyer fails to specifically teach wherein a radial extension of the nanowire is smaller at the gate portion than at the field plate portion; however Berg in Fig. 1 teaches a similar device comprising a nanowire forming a charge transport channel wherein the portion of the nanowire corresponding to the channel adjacent to the gate electrode portion of the wrap-around gate is smaller than the other portions of the nanowire (Page 31.2.1 – 31.2.1). 
In view of the teachings of Berg, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Vielemeyer to include wherein a radial extension of the nanowire is smaller at the gate portion than at the field plate portion because this allows for improved device performance with thinner channels and thicker portions of the nanowires adjacent to contact regions. 
	Regarding Claim 9, as in the combination above, Berg teaches the nanowire has a radial extension in a range of 2.5 nm to 25 nm (Page 31.2.1 – 31.2.1, specifically teaching a diameter of 28nm adjacent to the gate electrode).
Regarding Claim 10, although, Vielemeyer fails to specifically teach wherein the gate portion has an extension in the longitudinal direction of the nanowire in a range of 10 nm to 500 nm, and wherein the field plate portion has an extension in the longitudinal direction of the nanowire in a range of 10 nm to 1000 nm, Vielemeyer teaches that the portion of the nanowire adjacent to the field plate is longer than the portion of the nanowire adjacent to the gate portion (Fig. 37; ¶ 0099 and 0117-0120) and Berg teach teaches a gate portion that has an extension in the longitudinal direction of the nanowire in a range of 10nm to 500nm (specifically 70-200nm) and an even longer portion above that (Page 31.2.1 - 31.2.3). In view of the teachings of Vielemeyer, Berg and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include wherein the gate portion has an extension in the longitudinal direction of the nanowire in a range of 10 nm to 500 nm, and wherein the field plate portion has an extension in the longitudinal direction of the nanowire in a range of 10 nm to 1000 nm because these lengths are on the scale of the nanowire transistors as disclosed by Berg and including the specific dimension would allow on of ordinary skill in the art to determine their relationship. Furthermore, including a gate electrode portion or a field plate portion to big or small could alter the desired performance of the device and render it unsatisfactory. Lastly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art. This is exemplified by Berg who teaches finding the most desired gate length to achieve optimum device performance. 
Regarding Claim 11, although, Vielemeyer fails to specifically teach wherein a ratio between the first radial distance and the second radial distance is in a range of 1.1 to 5, Vielemeyer does teach that the dielectric layer between the field plate portion has a thickness greater than a thickness of the dielectric layer between the gate portion (Fig. 37; ¶ 0099, 0101 and 0108). In view of the teachings of Vielemeyer and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include wherein a ratio between the first radial distance and the second radial distance is in a range of 1.1 to 5 because this will help change the breakdown voltage of the device and reduce the parasitic capacitance within the region. 

Allowable Subject Matter
Claims 12 and 15 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 12 including “forming a dielectric layer covering outer surfaces of the nanowire and a portion of the first major surface of the substrate adjacent to the nanowire; forming a coating on an upper portion of the nanowire prior to forming the dielectric layer; forming a first horizontal sacrificial layer covering the dielectric layer around a bottom portion of the nanowire; removing exposed portions of the dielectric layer using the first sacrificial layer as an etch mask; removing the first sacrificial layer; forming a gate stack layer covering remaining portions of the dielectric layer and exposed portions of the nanowire, wherein the gate stack layer comprises a high-k dielectric layer and a metal layer; etching the nanowire, subsequent to removing the first sacrificial layer and prior to forming the gate stack layer, using the coating and/or the dielectric layer as an etch mask, thereby locally decreasing a radial extent of the nanowire; forming a second horizontal sacrificial layer covering the gate stack layer around a bottom portion of the nanowire; removing exposed portions of the gate stack layer using the second sacrificial layer as an etch mask; removing the second sacrificial layer, thereby exposing a wrap-around gate enclosing the nanowire circumference, the wrap-around gate being formed of remaining portions of the gate stack layer and the metal layer". In particular, while the pertinent prior art below teaches many of the method steps, the prior art fails to specifically teach either alone or in combination all the method steps in the order as specifically claimed. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Park et al. (U.S. Patent Pub. No. 2018/0248018) teaches a vertical MOSFET comprising: a top contact; a bottom contact; a nanowire forming a charge transport channel between the top contact and the bottom contact; and a wrap-around gate enclosing the nanowire circumference, the wrap-around gate having an extension spanning over a portion of the nanowire in a longitudinal direction of the nanowire, wherein the wrap-around gate comprises a gate portion and an adjacent portion controlling a charge transport in the charge transport channel, and wherein the adjacent portion is arranged at a first radial distance from the center of the nanowire and the gate portion is arranged at a second radial distance from the center of the nanowire; characterized in that the first radial distance is larger than the second radial distance. 
(ii) Wernersson et al. (WO 2016/207127 A1) teaches a method for forming a vertical metal oxide semiconductor field effect transistor (MOSFET) on a substrate having a vertical nanowire arranged on a first major surface of the substrate, the method comprising: forming a coating on an upper portion of the nanowire; forming a dielectric layer covering outer surfaces of the nanowire and a portion of the first major surface of the substrate adjacent to the nanowire; etching the nanowire using the coating and/or the dielectric layer as an etch mask, thereby locally decreasing a radial extent of the nanowire; forming a gate stack layer covering remaining portions of the dielectric layer and exposed portions of the nanowire, wherein the gate stack layer comprises a high-k dielectric; depositing a metal layer covering the gate stack layer; removing portions of the metal layer; removing portions of the gate stack layer; and forming a top contact at a top portion of the nanowire.
(iii) Rosaz et al. (U.S. Patent Pub. No. 2013/0313525) teaches a method for forming a vertical metal oxide semiconductor field effect transistor (MOSFET) on a substrate (108) having a vertical nanowire (101) arranged on a first major surface of the substrate, the method comprising: forming a dielectric layer (M3) covering outer surfaces of the nanowire and a portion of the first major surface of the substrate adjacent to the nanowire (Fig. 8); forming a first horizontal sacrificial layer (M4) covering the dielectric layer around a bottom portion of the nanowire (Fig. 8); removing exposed portions of the dielectric layer using the first sacrificial layer as an etch mask (Fig. 9, remaining dielectric layer 109); removing the first sacrificial layer (Fig. 9): forming a gate stack layer (107) over the substrate and on exposed portions of the nanowire, wherein the gate stack layer comprises a high-k dielectric (Fig. 13); depositing a metal layer (M7) covering the gate stack layer; forming a second horizontal sacrificial layer (M8) covering the metal layer around a bottom portion of the nanowire; removing exposed portions of the metal layer using the second sacrificial layer as an etch mask (Fig. 15); removing the second sacrificial layer (Fig. 16), removing exposed portions of the gate stack layer using another layer as an etch mask (Fig. 17); thereby exposing a wrap-around gate enclosing the nanowire circumference, the wrap-around gate being formed of remaining portions of the gate stack layer and the metal layer; and forming a top contact (118) at a top portion of the nanowire (¶’s 0052-0053; 0059-0062 and 0068-0075). 
(iv) Yang et al. (CMOS Compatible Gate-All-Around Vertical Silicon-Nanowire MOSFETs, ESSDERC 2008 - 38th European Solid-State Device Research Conference, 2008, pp. 318-321, doi: 10.1109/ESSDERC.2008.4681762) teaches a similar method for forming a vertical MOSFET on a substrate having a vertical nanowire, the method comprising: forming a dielectric layer (HDP oxide) covering outer surfaces of the nanowire and a portion of a first major surface of the substrate adjacent to the nanowire (Fig. 1(c)); forming a gate stack layer (Gate oxide) covering the dielectric layer and exposed portions of the nanowire (Fig. 1(d)); depositing a gate layer (Poly Si Gate) covering the gate stack layer (Fig. 1(d)); forming a horizontal sacrificial layer (HDP Oxide) covering the gate layer and a bottom portion of the nanowire (Fig. 1(e)); removing exposed portion of the metal layer using the sacrificial layer as an etch mask (Fig. 1(f)); and removing exposed portion of the gate stack layer using the sacrificial layer as an etch mask (Fig. 1(f)); and removing the sacrificial layer, thereby exposing a wrap-around gate enclosing the nanowire circumference (Page 318-319).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        August 27, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894